DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 4/5/2022
Claims 1-16 are pending in the current application.  Claims 1, 4, and 11 have been amen
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103

5.	Claims 1, 3, 10-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 in view of Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070).
Regarding Claims 1, 3, and 15, Hamada discloses a device (see para 0022, meeting Claim 15) comprising a secondary battery (the battery can undergo 800 cycles, and so it is understood to be a rechargeable/secondary battery) comprising an electrode assembly 1 including a negative electrode sheet, a positive electrode sheet, (para 0024), a heat radiation tape (heat radiation sheet) 2 disposed at an external circumferential surface of the electrode assembly 1, wherein the heat radiation tape includes a heat diffusion layer (heat dissipation sheet) 2 comprising graphite or a metal foil (meeting Claim 3) (see at least all Figs; paras 0013-0018, 0024-0030).  Although Hamada does not call 2 “tape”, per se, the skilled artisan would understand that since 2 is formed as a base layer (heat dissipation sheet of graphite or metal foil) and an adhesive layer, this is understood to be the structure of tape.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  
Although Hamada does not specifically recite the use of a separation membrane between the positive and negative electrode sheets, the skilled artisan would understand that there would necessarily be a thin separation membrane of some sort between the electrodes sheets because otherwise the battery would not function and the separator is necessarily thin (thereby forming a membrane) since the battery itself is a thin battery.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).
Hamada fails to specifically disclose an electrode tab directly attached to an external circumferential surface of the electrode assembly, the heat radiation tape being disposed in direct contact with the external circumferential surface of the electrode assembly, wherein the electrode tab is disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly.  However, in the same field of endeavor of prismatic secondary batteries, Sohn ‘070 discloses a secondary battery 10 having a negative electrode sheet and a positive electrode sheet 110/120, a separation membrane 130, forming the electrode assembly 100, wherein the electrode tabs 118/128 are directly attached to an external circumferential surface of the electrode assembly (at non-coating portions 116/126) with the advantage that this connectivity allows the tabs to serve as fixing parts for fixing the electrode plates to one another (see at least Figs 1-5, paras 0054, 0061).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the battery of Hamada such that the electrode assembly has extending non-coating portions to which tabs are directly attached since Sohn ‘070 teaches that this allows the tabs to serve as fixing parts to fix the multiple electrode plate sets together. Further, the skilled artisan would find it obvious that the combination of Hamada and Sohn ‘070 should result in the tab being disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly of Hamada modified by Sohn ‘070 since Hamada teaches that the heat radiation tape is formed on a heating member which is formed on the tab (see fig 1) which is formed directly on the electrode assembly as taught by Sohn, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 10, the graphite heat diffusion layer has a thickness of 17 µm (para 0034) which falls within (and therefore anticipates) the claimed range (also see Hamada’s total range of 10 µm – 50 µm, para 0034).
Regarding Claim 11, the graphite heat diffusion layer 2 has a sheet shape and heat is transferred in a direction parallel to the heat diffusion layer since the heat conduction is in the surface direction as compared with the thickness direction (para 0025).  
6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 and Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070), as applied to Claim 1, and further in view of Inagaki US PG Publication 2002/0061436.
Regarding Claim 2, Hamada modified by Sohn ‘070 discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Hamada modified by Sohn ‘070 discloses that the heat diffusion layer is graphite but does not specify artificial or natural graphite.  However, in the same field of endeavor, Inagaki teaches that heat conductive sheets are advantageously formed of natural graphite (para 0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the graphite heat diffusion layer of Hamada modified by Sohn from natural graphite because Inagaki teaches that this material is particularly desirable for forming a heat conductive sheet in the same type of application. 
Regarding Claim 3, because Claim 1 is met by the heat diffusion layer of Hamada being made of graphite, then a claim/limitation that further limits the alternative species which is not taught by the prior art, i.e. metal foil, is not required to be met.
7.	Claims 4-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 in view of Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070), as applied to Claim 1, and further in view of Sohn US PG Publication 2011/0171521 (hereinafter Sohn ‘521).
Regarding Claims 4-5, Hamada modified by Sohn ‘070 discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Hamada modified by Sohn ‘070 discloses a separation membrane (necessarily) interposed between the negative and positive electrode sheets and discloses that the electrode tab is disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly, but fails to specifically disclose that the electrode assembly is an electrode assembly of a jelly-roll type and the separator is wound between the positive and negative electrode sheets.  However, Sohn ‘521 discloses a secondary battery wherein the electrode assembly is wound as a jelly-roll assembly and the electrode tabs are attached (at least indirectly) to the external circumferential surface of the electrode assembly and that the electrode tab is disposed in the space between at least a portion of a heat radiation member 330/530 and the external circumferential surface of the electrode assembly and the heat radiation member is in at least indirect contact with the tab that is directly attached to the external circumferential surface of the electrode assembly (meeting Claim 5) (see e.g. Fig. 1-5 and paras 0036-0039, 0073-0076).  Therefore, it would have been it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the secondary battery of Hamada modified by Sohn ‘070 as a wound battery having an electrode tab attached directly to an external surface of the electrode assembly and the electrode tab in at least indirect contact with at least a portion of the heat radiation tape because Sohn ‘521 teaches this configuration and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, although Hamada modified by Sohn ‘070 and Sohn ‘521 does not specifically recite that the electrode tab of Claim 4 is a negative electrode tab, it would have been obvious to a person having ordinary skill in the art before the effective filing date to choose to place the negative tab or the positive tab of modified Hamada in contact with the heat radiation tape because both would benefit equally from the heat radiation properties of Hamada modified by Sohn ‘070 and Sohn ‘521, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 7, as explained in the rejection of Claim 1 above, Hamada discloses an adhesive layer as part of the heat radiation tape, and the adhesive layer is necessarily disposed between the electrode tab and the heat diffusion layer and between the external circumferential surface of the electrode assembly and the heat diffusion layer.  
Regarding Claim 8, as explained in the rejection of Claim 1 above, Hamada discloses an adhesive layer as part of the heat radiation tape, and the adhesive layer is necessarily disposed between the electrode tab and the heat diffusion layer and between the external circumferential surface of the electrode assembly and the heat diffusion layer.  Hamada modified by Sohn ‘070 and Sohn ‘521 fails to specifically disclose that at least a portion of the electrode tab is in direct contact with the heat diffusion layer.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include direct contact between at least a portion of the electrode tab and the heat diffusion layer of Hamada modified by Sohn ‘070 and Sohn ‘521 in order to improve heat management in the battery since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 16, Hamada modified by Sohn ‘070 and Sohn ‘521 fails to specifically disclose that a positive electrode tab is disposed on a center part of the electrode assembly.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a position for the positive electrode tab such as in a center part of the electrode assembly in order to best arrange the tabs for electrical connectivity and heat dispersion since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 in view of Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070) and Sohn US PG Publication 2011/0171521 (hereinafter Sohn ‘521), as applied to Claim 4, and further in view of Okuda US PG Publication 2016/0322626.
Regarding Claim 9, Hamada modified by Sohn ‘070 and Sohn ‘521 discloses claimed secondary battery as described in the rejection of Claim 4, which is incorporated herein in its entirety. Hamada modified by Sohn ‘070 and Sohn ‘521 fails to specifically disclose that the separation membrane includes a finishing portion at an outermost end thereof, the finishing portion defining at least a portion of the external circumferential surface of the electrode assembly, and at least a portion of the heat radiation tape is adhered to the finishing portion.  However, Okuda discloses a secondary battery having separator portions to which external tape is attached, wherein the separators have a finishing portion 39a at an outermost end thereof, the finishing portion defines at least a portion of the external circumferential surface of the electrode assembly (Fig 3), and at least a portion of the holding tape 45 is adhered to the finishing portion (see at least all Figs; paras 0041-0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Hamada modified by Sohn ‘070 and Sohn ‘521 with separation membranes having a finishing portion at an outermost end thereof, the finishing portion defining at least a portion of the external circumferential surface of the electrode assembly, and at least a portion of the heat radiation tape is adhered to the finishing portion, since Okida teaches that this configuration of tape adhered to finishing portions of separation membranes is desirable.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
9.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 in view of Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070), as applied to Claim 1, and further in view of Jo US PG Publication 2017/0309871.
Regarding Claim 12, Hamada modified by Sohn ‘070 discloses claimed secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Hamada modified by Sohn ‘070 discloses that the heat radiation tape comprises an adhesive as explained above, but fails to specifically disclose that the heat radiation tape includes an adhesive layer and a base layer.  However, the skilled artisan understands that a tape necessarily includes an adhesive layer and a base layer by definition.  If it’s not inherent that tape has an adhesive layer and a base layer, Jo teaches the use of a tape 50 fixed to an electrode assembly wherein the tape is made of a base layer and an adhesive layer, the adhesive layer being the layer that allows a functional base layer to be fixed to the electrode assembly (see Fig. 7; para 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Hamada modified by Sohn ‘070 a heat radiation tape having a base layer and an adhesive layer since Jo teaches that these are the components of a tape fixed on an electrode assembly. 
	Hamada modified by Sohn ‘070 and Jo does not specifically recite that the heat diffusion layer of the heat radiation tape is disposed between the adhesive layer and the base layer.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat diffusion layer of Hamada modified by Sohn ‘070 and Jo between the base layer and adhesive layer of the tape in order to secure the heat diffusion layer in place since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Regarding Claim 14, Hamada modified by Sohn ‘070 and Jo does not specifically recite the thicknesses of adhesive and base layers.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select values of the thicknesses of these layers in order to form the most effective tape for heat radiation since this would require only an adjustment of dimensions and sizes and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Further, A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada JP2017123212 in view of Sohn US PG Publication 2016/0006070 (hereinafter Sohn ‘070) and Jo US PG Publication 2017/0309871, as applied to Claim 12, and further in view of Kim US PG Publication 2018/0083311.
Regarding Claim 13, Hamada modified by Sohn ‘070 and Jo fails to specifically discloses claimed secondary battery as described in the rejection of Claim 12, which is incorporated herein in its entirety.   Hamada modified by Sohn ‘070 and Jo fails to specifically disclose that the base layer comprises at least one selected from the group consisting on polyimide and polyethylene terephthalate.  However, Kim discloses a secondary battery including a tape attached to an external circumferential surface wherein the base of the tape can be made of polyethylene terephthalate or polyimide (paras 0041-0042, 0086, Fig. 1) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the base layer of the heat radiation tape of Hamada modified by Sohn ‘070 and Jo from polyethylene terephthalate or polyimide Kim teaches the use of these materials in the same application (attachment to a battery electrode assembly). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Response to Arguments
11.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729